          Case 2:18-cv-00865-MK        Document 46       Filed 02/24/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

MICHAEL ALEXANDER MELLERIO,

                Petitioner,                                         Civ. No. 2:18-cv-865-MK

        v.                                                          ORDER

BRAD CAIN, Superintended SRCI; and
MARK NOOTH, Superintendent SRCI,

            Respondents.
_____________________________

MCSHANE, Judge:

        Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (ECF No. 42),

and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Petitioner filed objections to the Findings and Recommendation. Accordingly, I have reviewed

the file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude

the report is correct.

        Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 42) is adopted.

The Petition is DENIED and this matter is dismissed. As Petitioner has not made a substantial

1 –ORDER
         Case 2:18-cv-00865-MK          Document 46       Filed 02/24/21     Page 2 of 2




showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2), a Certificate of

Appealability is DENIED.

       IT IS SO ORDERED.

       DATED this 24th day of February, 2021.



                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge




2 –ORDER
